Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, and contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 1 recites:
a method of manufacturing a display panel, comprising manufacturing a first substrate, wherein the step of manufacturing the first substrate comprises:
providing a first base substrate, wherein the first base substrate comprises a plurality of first active areas arranged at intervals and a first cutting area arranged around the first active area, and wherein the first active area comprises a first display area and a first peripheral wiring area provided on the periphery of the first display area;
forming a plurality of scanning lines arranged at intervals and a plurality of shorting bars on the first base substrate, wherein the scanning lines are located in the first display area and extend to the first peripheral wiring area, wherein either: 
the shorting bars are located in the first cutting area and are respectively connected to odd-numbered scanning lines to make the odd-numbered scanning lines each in short-circuit with at least another odd-numbered scanning line; or, 
the shorting bars are respectively connected to even-numbered scanning lines to make the even-numbered scanning lines each in short-circuit with at least another even-numbered scanning line; 
performing an open-circuit detection on each of the scanning lines; 
cutting off the area between the shorting bars and the scanning lines, and performing short- circuit detection on the scanning lines; 
forming an insulating layer and a second metal layer on the scanning lines, wherein the second metal layer comprises a plurality of data lines arranged at intervals; and 
performing short-circuit detection and open-circuit detection on the data lines.

Claim 15 recites:
A method of manufacturing a display panel, comprising manufacturing a first substrate, where the step of manufacturing the first substrate comprises:
providing a first base substrate, wherein the first base substrate comprises a plurality of first active areas arranged at intervals and a first cutting area arranged around the first active area, and wherein the first active area comprises a first display area and a first peripheral wiring area provided on the periphery of the first display area;
depositing a first metal material layer on the first base substrate;
patterning the first metal material layer and meanwhile forming a plurality of parallel and spaced scanning lines and a shorting bar through a photo masking process, wherein the scanning lines are located in the first display area and extend to the first peripheral wiring area, wherein the shorting bar is located in the first cutting area, wherein the shorting bar is connected to a plurality of odd-numbered scanning lines or alternatively the shorting bar is connected to a plurality of even-numbered scanning lines; 
performing an open-circuit detection on each of the scanning lines by way of non-contact detection; 
cutting off the area between the shorting bars and the scanning lines;
performing a short-circuit detection on each of the scanning lines;
forming an insulating layer on the scanning lines;
depositing a second metal material layer on the insulating layer;
patterning the second metal material layer to form a plurality of parallel and spaced data lines; and 
performing an open-circuit detection and a short-circuit detection on the data lines.

Claim 16 recites:
A method of detecting a display panel used to detect open-circuit defect and short-circuit defect of scanning lines on an array substrate, the method comprising:
either: 
electrically connecting a plurality of odd-numbered scanning lines to make each of the odd-numbered scanning lines in short-circuit with at least another odd-numbered scanning line; or 
connecting a plurality of even-numbered scanning lines to make each of the even-numbered scanning lines in short-circuit with at least another even-numbered scanning line; 
performing an open-circuit detection on each of the scanning lines;
disconnecting the electrical connection between a plurality of even-numbered scanning lines or the electrical connection between a plurality of odd-numbered scanning lines; and 
performing a short-circuit detection on each of the scanning lines.

It has been established the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. 
The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005).
Reviewing disclosure of pending application, one objective of pending application is to improve accuracy of open-circuit defect detection of scanning lines in display array substrate (see paragraph 4). The motivation for providing shorting bar between odd or even numbered scanning lines is stated in paragraph 3:
“A non-contact array test involves adding a signal to one end of a scanning line, receiving the signal at the other end, and detecting whether the scanning line is circuit-opening with the change of the signal. However, because the distance of the two scanning lines between two adjacent rows of sub-pixels is too close, when the second scanning line is circuit-opening, a capacitance effect is formed between the second scanning line and the third scanning line. The voltage signal at the other end of the scanning line cannot be detected abnormally, such that the open-circuit defect of the second scanning line cannot be detected accurately.”

That is, the purpose for shorting odd numbered or even numbered gate lines together via a shorting bar is to prevent adjacent gate lines to interfere with the open circuit defect test. In case where adjacent gate lines are spaced too closely together, even if an open circuit defect exists in a gate line being tested, the test signal sent at one end of the gate line being tested will be transmitted to the other end of the gate line being tested because of capacitance coupling effect between the gate line being tested and adjacent gate line. Hence, to prevent such effect, odd numbered gate lines or even numbered gate lines are shorted with each other via a shorting bar, such that those shorted gate lines will not interfere with other non-shorted gate lines during open-circuit defect detection, so the gate lines that are not shorted via shorting bar can be tested for open-circuit defect, as further stated in paragraph 8:
“A method of manufacturing the display panel provided by the embodiment of the present application is to form a shorting bar connecting a plurality of odd-numbered scanning lines or a plurality of even-numbered scanning lines at the two ends of the scanning line at the same time as the scanning line of the first substrate is made, so that an electrical connection is formed between the spaced scanning lines. When a detection signal is applied to both ends of each of the scanning lines for open-circuit detection, there will be no capacitance effect between two adjacent scanning lines. Especially for design, even if the distance between two adjacent scanning lines is small, it will not interfere with the open-circuit detection of the scanning lines, which improves the detection yield of the scanning lines on the first substrate of the display panel and the manufacturing yield of the display panel to avoid the waste of time and cost caused by later rework. A method of manufacturing a display panel and a method of detecting the display panel can avoid the formation of a capacitance effect between two adjacent scanning lines, and improve the accuracy of the open-circuit detection of the scanning lines.”

It is noted the only description regarding detail of performing open-circuit defect detection for scanning lines throughout the entire disclosure of pending application are in paragraphs 35 and 36 as in below, other than paragraphs 3 and 8 mentioned above:
“A non-contact detection is used for the open-circuit detection of the scanning line. A 200 KHz alternating current voltage is applied at a position about 150 μm above one end of the scanning line 31. Capacitance is formed between the position applying electricity and the scanning line, which can transmit the signal of alternating current voltage to the scanning line, and finally detected by the receiving sensor at the other end of the scanning line 31. Capacitance is also formed between the receiving sensor and the scanning line 31. Since the electrical signal is very small and is an alternating current signal, an amplifier can be used to amplify and filter the alternating current signal of the receiving sensor, and convert the alternating current signal into a direct current signal for detection.
Since a scanning line 31 is connected to the spaced scanning lines 31 through shorting bar 32, when a signal is applied to both sides of each of the scanning lines 31, even if the distance between the scanning line 31 and the adjacent scanning line 31 is too small, no capacitance effect will be formed, and no interference will be caused to signal detection. If the scanning line 31 has an open-circuit defect, the abnormality of the signal can be detected, so that the open-circuit defect of the scanning line 31 can be detected accurately, which improves the detection yield and manufacturing yield of the array substrate to avoid rework caused by the detection of poor display after the completion of subsequent array substrate fabrication or alignment.”

Paragraphs 21-45 describes the steps in order to be performed as shown in fig. 1 steps a-e in forming display array with shorting bar and conducting various open-circuit and short-circuit defect test for scanning/data lines.
It is noted while in paragraph 21 it is proclaimed the execution order of the steps does not necessarily follow particular sequence, the disclosed embodiments of pending application does not provide support for any order other than the following: forming scanning lines and shorting bar >> performing open-circuit detection for scanning lines >> cutting off connection between the shorting bars >> performing short-circuit detection for scanning lines >> forming second layer including a plurality of data lines >> performing short-circuit detection and open-circuit detection on the data lines. 
Even assuming arguendo that certain order of steps in forming array display described above may be interchanged (for example, forming data line separately before forming scanning line), the forming of and cutting of shorting bar for scanning line with the performance of open-circuit defect test for scanning line in between are not among steps where order may be interchanged. Since the forming of shorting bar to short either odd or even scanning lines together are specifically conducted to prevent interference during test for open-circuit defect in scanning lines as repeatedly stated in objective of pending disclosure, it is required that open-circuit defect test for scanning lines are performed while shorting bars are in place and not cut. That is, the specification and claims of pending application only provide support for performing open-circuit defect test for the scanning lines while a shorting bar is in place to short at least some of odd or even numbered scanning lines. There are no written description or enablement for performing open-circuit defect test for scanning line while shorting bar is disconnected from scanning line, regardless of whether the open-circuit test is performed via non-contact detection as described in specification or in any other contact method of detection. 
However, it is respectfully submitted, since a shorting bar is in place to short either odd numbered or even numbered scanning line while open circuit defect test for scanning lines are performed, open-circuit defect in the scanning lines shorted with each other via shorting bar cannot be detected. Because scanning lines are shorted with each other via shorting bar, an open-circuit (i.e. a disconnection) in one of scanning line would not be detected by test signal applied at one end of the scanning line and inspected at the other end of scanning line, as the test signal will be transmitted from other scanning lines shorted with the scanning line in question via the shorting bar. 
Hence, while the shorting bar as claimed may increase open-circuit defect detection accuracy for the scanning lines not shorted by the shorting bar, the open-circuit defect detection cannot be performed for those scanning line shorted by shorting bar as open-circuit defect on those scanning lines shorted cannot be detected. Yet, the specification and the claim 1, 15 and 16 include the feature of performing an open-circuit detection on each of the scanning line. The specification and claims lack written description and enablement on how open-circuit defect detection are to be performed on each of the scanning line, including those scanning line shorted by shorting bar as required by claims, to enable one of ordinary skill in the art to make and use the invention. 
In addition, regarding the claimed feature of performing short-circuit detection on scanning lines in claims 1, 15 and 16, and the claimed feature of performing short-circuit detection and open-circuit detection on data lines in claims 1 and 15, the only concrete description of relevant claimed feature are found in paragraphs 37, 38 and 40 of specification:
Paragraphs 37, 38 describe short-circuit detection to be performed on each scanning lines after electrical connection between the shorting bar and the scanning line are cut off. 
“Step d, as shown in FIG. 4, wherein the electrical connection between the shorting bar 32 and the scanning line 31 is disconnected, and a short-circuit detection is performed on each of scanning lines 31.
As shown in FIG. 4, the scanning line 31 is cut off from the connection part 322 by laser cutting along the outer edge of the first peripheral wiring area 102, that is, between the first peripheral wiring area 102 and the first cutting area 11 to make each of the scanning lines 31 separate and no longer be electrically connected. At this time, a short-circuit detection is performed on each of the scanning lines 31.”

Paragraph 40 describes performing an open-circuit detection and a short-circuit detection on data lines.
“Step e, as shown in FIGS. 5 and 6, wherein in the first active area 10, a gate insulating layer 52, an active layer 53, and a source/drain metal layer 54 are formed on the scanning line 31, and the source/drain metal layer 54 comprises a source/drain and a plurality of parallel and spaced data lines 4 connected to the source. An open-circuit detection and a short-circuit detection are performed on the data lines 4 respectively.”

In analyzing enablement of claimed features, amount of direction or guidance presented and state of prior art are considered. 
Reviewing entire disclosure of pending application, other than staring blankly that short-circuit detection are performed on each of the scanning lines after the shorting bar is cut, and that open-circuit detection and short-circuit detection are performed after data lines are formed, pending application is completely silent on substance on circuit, hardware, structure, or procedure on how the claimed short-circuit detection on scanning lines and the claimed short-circuit detection and open-circuit detection on data lines are performed. The disclosure lacks direction or guidance on substance of how the claimed procedure of short-circuit detection and open-circuit detection are performed. 
Considering state of prior art, due to complexity display panel array manufacturing comprising plurality of scanning lines and data lines to be formed intersecting and overlapping with each other, with insulating layer, TFT switch array substrate, light emitting materials and other components incorporated, one skilled in the art would not able to take only the teaching regrading connection and disconnection of shorting bar and formation of data lines to enable detection of open-circuit and short-circuit defect on scanning lines and data lines without undue experimentation. 
Hence, for reasons provided as in above, claims 1, 15, and 16 contain subject matter which was not described in the specification in such a way to convey that the inventor had possession of the claimed subject matter and enable one of ordinary skill in the art the make and use the claimed features of performing open-circuit detection and short-circuit detection for each scanning lines and/or data lines, in addition to connecting odd/even numbered scanning line with shorting bar and cutting off shorting bar.
Claims 2-14, 17 and 18 are rejected for dependency on rejected claims 1, 15 and 16. Prior art rejection and patentability of claimed subject matter cannot be determined until above reference 35 U.S.C. 112 issues are resolved. For the purpose of this office action, claim 16 is interpreted as the steps claimed does not require sequential order for prior art presentation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shao et al., US 20150325158 A1 (hereinafter “Shao”).
	Regarding claim 16, Shao discloses a method of detecting a display panel used to detect open-circuit defect and short-circuit defect of scanning lines on an array substrate, the method comprising: 
either: 
electrically connecting a plurality of odd-numbered scanning lines to make each of the odd-numbered scanning lines in short-circuit with at least another odd-numbered scanning line; or 
connecting a plurality of even-numbered scanning lines to make each of the even-numbered scanning lines in short-circuit with at least another even-numbered scanning line;
	(see Shao, fig. 1, schematic of display array with test switch connections, paragraph 24, “The third TFT 3 and a fourth TFT4 are arranged on the display panel 100, and on the side opposite to the first TFT 12, the gate of the third TFT 3 is connected with an evaluation indication signal terminal EN, the source of the third TFT 3 is connected with a third external connection signal line GO, the drain of the third TFT 3 is connected with an odd-numbered row of gate line, the gate of the fourth TFT 4 is connected with the evaluation indication signal terminal EN, the source of the fourth TFT 4 is connected with a fourth external connection signal line GE, and the drain of the fourth TFT 4 is connected with an even-numbered row of gate line.” Paragraphs 27-30, applying test signals to corresponding switches to either activate switch 3 or switch 4 to make odd-numbered scanning lines in short-circuit with another odd-number scanning line, or make even-numbered scanning lines to be in short-circuit with even-numbered scanning line during test for open-circuit or short-circuit) 
performing an open-circuit detection on each of the scanning lines (paragraphs 27-31, “Applying a signal to the first external connection signal line GS to turn on the first TFT 12; 2. Applying a signal to the evaluation indication signal terminal EN to turn on the third TFT 3 and the fourth TFT 4; 3. Applying pulse signals to the third external connection signal line GO and the fourth external connection signal line GE alternately, and observing where there exists a phenomenon in which two adjacent rows of pixel units display simultaneously or whether there is a pixel unit that cannot display normally in the corresponding line to which the signal is applied.” … “if one or more pixel units among the third row of pixel units cannot display normally when a signal is applied to the third row of pixel units to make the third row of pixel units display, it shows that there exists an open circuit.”); 	
disconnecting the electrical connection between a plurality of even numbered scanning lines or the electrical connection between a plurality of odd-numbered scanning lines (see fig. 1, ; and 
performing a short-circuit detection on each of the scanning lines (paragraphs 27-31, “Applying a signal to the first external connection signal line GS to turn on the first TFT 12; 2. Applying a signal to the evaluation indication signal terminal EN to turn on the third TFT 3 and the fourth TFT 4; 3. Applying pulse signals to the third external connection signal line GO and the fourth external connection signal line GE alternately, and observing where there exists a phenomenon in which two adjacent rows of pixel units display simultaneously or whether there is a pixel unit that cannot display normally in the corresponding line to which the signal is applied.” … “when a signal is applied to the third row of pixel units to make the third row of pixel units display, it is observed whether the fourth row of pixels display simultaneously with the third row of pixel units. If they display simultaneously, it shows that there is a short circuit between the two adjacent rows of pixels. If the two adjacent rows of pixel units display alternately at the same frequency as the third external connection signal line GO and the fourth external connection signal line GE respectively, it shows that there is no short circuit between the two adjacent rows of pixels”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shao, in view of Wang, US 20160342050 A1 (hereinafter “Wang).
Regarding claim 17, Shao discloses the method of detecting a display panel according to claim 16.
Shao further discloses where a plurality of even-numbered scanning lines or a plurality of odd-number scanning lines are electrically connected by a signal line (Shao, fig. 1, paragraph 31, signal line GO or GE).
Shao only does not specifically articular the signal line connecting scanning lines are referred as “a shorting bar”. 
In similar field of endeavor of providing electrical connection between even or odd numbered scanning lines in order to perform open-circuit defect or short-circuit defect detection, Wang discloses that the even numbered or odd numbered scanning lines may be electrically connection by a shorting bar (fig. 1, shorting bars, paragraph 3, “a periphery wire termed as a shorting bar is usually arranged circumferentially around the panel outside of a display area, with gate lines guided to the periphery wire according to whether they are odd-numbered or even-numbered, respectively. That is, odd-numbered gate lines on the panel are all connected to one another outside the display area, and the even-numbered gate lines on the panel are all connected to one another outside the display area also. With such a design, different electric signals can be applied to the odd-numbered and even-numbered gate lines respectively to detect whether a short circuit or an open circuit exists in the display panel during a detection step in the TFT manufacturing procedure. Moreover, different data signals can be additionally used to detect other types of undesirable conditions. The shorting bar can be disconnected or removed after the detection, and will not affect normal display of a final product”).
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the known concept of connecting odd-numbered or even-numbered scanning lines via signal line such as disclosed by Shao, with the known concept of connecting odd-numbered or even-numbered scanning lines via shorting bar, such as disclosed by Wang, to constitute wherein a plurality of even-numbered scanning lines or a plurality of odd-numbered scanning lines are electrically connected by a shorting bar, such is replacement of a known element with another known element to yield predictable result, the result of allowing scanning lines to be electrically connected for the display panel test method to perform the intended function inspecting for open-circuit defect or short-circuit defect would have been the same. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Wang, as applied in claim 17 above, and in further view Kim, US 20020089614 A1 (hereinafter “Kim”).
	Regarding claim 18, Shao in view of Wang discloses the method of detecting a display panel according to claim 17.
Shao in view of Wang does not disclose in particular wherein the shorting bar and the scanning line are arranged on the same layer.
In similar field of endeavor of forming shorting bars to connect signal lines of display device (fig. 6, paragraph 23, “The third shorting bar 31c is connected to odd numbered gate pads (Gp1, Gp3, . . . ) among a plurality of gate pads (Gp1 to Gpn), and the fourth shorting bar 31d is connected to even numbered gate pads (Gp2, GP4, . . . ). Then, the third test pad 33c applies a signal voltage for testing to the third shorting bar 31c, and the fourth test pad 33d is formed on a different portion of the pad region than the third test pad 33c to apply the signal voltage for testing to the fourth shorting bar 31d”), Kim discloses that the shorting bar and the scanning line may be arranged on the same layer (paragraph 72, “the first conductive pattern 81a is connected to the first shorting bar 81 and is formed on the same layer of a substrate 300a as the gate lines and the first shorting bar 81”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of forming shorting bar providing electrical connections between signal lines of display device, such as disclosed by Kim, into the display panel of Shao in view of Wang, such that the shorting bar providing electrical connection between scanning lines is arranged on the same layer as the scanning lines, such is incorporation of a known concept into a known device to yield predictable result, the result would have been predictable and would facilitate simplified manufacturing process while providing connection between signal lines of display device to allow the display device to be tested for circuit defect. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al. US 20210210482 discloses the concept of forming plurality of display panel on mother substrate, with electrical connection between odd numbered or even numbered scanning line in order to perform circuit defect test for scanning lines, and providing cutting areas to perform cutting process to remove electrical connection between scanning lines and to form individual display device (see abstract, fig. 1A, paragraphs 47-50, 57). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694    


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694